Per Curiam,
The burden of the appellant’s complaint is that there was a failure by the court to adequately present to the jury the plaintiff’s testimony and that undue prominence was given to the testimony for the defendant. The boy who was injured was six years of age, and in his action and that of his father combined with it, a recovery was sought on the ground that he had started to cross a street thirty feet in front of the defendant’s team, and through the negligence of the driver was knocked down by the horses and run over by the wheels of the truck. The defense was that the boy had approached the truck from behind it, had climbed on the side between the wheels and in attempting to get off had placed his foot between the spokes of a hind wheel. The learned trial judge was evidently of opinion that the weight of the testimony was overwhelmingly with the defendant. We are of the same opinion. He carefully submitted both sides of the controversy and called attention to the testimony in support of each. We find no error in the charge. The caution to the jury in the following words: “Every juryman ought to take pride in trying to get what is just between the parties, that is what you ought to try to do in this case. That is all that either a juryman or a judge ought to have in view in the trial of a case,” was called for by the circumstances of the case, and was eminently proper
The judgment is affirmed.